Title: To Thomas Jefferson from Albert Gallatin, 4 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department February 4th 1807
                        
                        It is provided by the 61st section of the act to regulate the collection of duties on imports & tonnage,
                            (4th Vol. page 379) that foreign coins & currencies, not therein specially enumerated, shall be estimated as nearly as
                            may be according to the intrinsic value thereof compared with money of the United States; Provided that the President of
                            the United States may establish regulations for estimating the duties on goods, in respect to which the original cost
                            shall be exhibited in a depreciated currency, issued and circulated under authority of any foreign government.
                        Under the general provision, the Trieste or Austrian Florin has heretofore been estimated at its supposed
                            intrinsic value vizt. 40 cents. But it appears by a number of letters, original invoices & prices current herewith
                            transmitted, that the florin is a money of account, and that all payments are made in a paper currency of that
                            denomination issued by the Bank of Vienna under the authority of Government; which currency is a legal tender & has
                            depreciated about 25 p%. It is indeed evident by the papers alluded to that the florin, paper money, is not worth more
                            than 28 or 29 cents, as will appear by the value of Spanish dollars in florins & by the rate of exchange with England.
                        The case is respectfully submitted to your consideration, in order that, if you shall approve, a regulation
                            may under your authority be prepared, directing the Collectors, in estimating the duties on goods imported from Trieste,
                            to calculate the Florin at thirty cents for the present, and hereafter according to what may appear to be its depreciation
                            at the time.
                  I have the honor to be with great respect Sir Your obedient Servant
                        
                            Albert Gallatin
                            
                        
                    